OP ALA, V.C.J., absent.
EXHIBIT “A”

AMENDMENT TO RULES CREATING AND CONTROLLING THE OKLAHOMA BAR ASSOCIATION TO CREATE THE OKLAHOMA ACCESS TO JUSTICE COMMISSION

ARTICLE XVIII
Section 1. ACCESS TO JUSTICE COMMISSION. There shall be created an Oklahoma Access to Justice Commission as set forth in Section 2. The Oklahoma Access to Justice Commission shall evaluate, study, and make recommendations to, and to prepare an annual report for, the Oklahoma Supreme Court, related to the providing of legal services to the citizens of Oklahoma and their access to the Oklahoma justice system, both civil and criminal, together with sources of funding necessary to accomplish the delivery of legal services to those otherwise unable to afford them.
Section 2. SELECTION OF COMMISSIONERS; TERM. The Oklahoma Access to Justice Commission shall be comprised of nine (9) duly appointed commissioners with voting privileges. Each commissioner shall serve until his or her successor is appointed. The term of each commissioner shall be for a period of three (3) years, commencing on July 1 of each year, except the initial term set forth below which shall commence on July 1, 2005. The period between the effective date of the order of this Court through July 1, 2005 shall be added to the initial term of each appointed commissioner. The initial term for positions one (1) though three (3) shall be for a period of three (3) years; the initial term for positions four (4) through six (6) shall be for two (2) years; and the initial term for positions seven (7) through nine (9) shall be for a period of one (1) year. The following commissioners are authorized to be appointed and shall have voting privileges.
Position 1. Justice of the Oklahoma Supreme Court appointed by the Chief Justice.
Position 2. Judge of the Oklahoma Court of Criminal Appeals appointed by the Presiding Judge.
Position 3. Member of the Oklahoma Bar Association appointed by the President of the Oklahoma Bar Association.
Position 4. Judge of the District Court appointed by the President of the Oklahoma Judicial Conference.
Position 5. Member of the Oklahoma Bar Foundation appointed by the President of the Oklahoma Bar Foundation.
Position 6. Faculty member of an American Bar Association Accredited Law School located in the state of Oklahoma appointed by President of the Oklahoma Bar Association.
Position 7. Member of the Oklahoma House of Representatives appointed by the Speaker of the Oklahoma House of Representatives.
*1051Position 8. Member of the Oklahoma State Senate appointed by the President Pro Tempore of the Oklahoma State Senate.
Position 9. Member of the public that is not licensed to practice law in the state of Oklahoma to be appointed by the Governor of the State of Oklahoma.
Section 3. VACANCY OF POSITION.
The President of the Oklahoma Bar Association shall notify each person entitled to select a commissioner within thirty (30) days of the entry of an order establishing the Oklahoma Access to Justice Commission, and at such other times necessary to fill a vacancy. All appointments shall be selected by the appointing official or entity within sixty (60) days of notification of a vacant commissioner’s position. In the event for any reason a commissioner’s position shall remain vacant after sixty (60) days, the Chief Justice of the Oklahoma Supreme Court shall select a qualified person to serve the remainder of the term, or until a successor is duly appointed.
Section 4. EX-OFFICIO MEMBERS.
The Oklahoma Access to Justice Commission shall have such non-voting ex-officio or advisory members as the commissioners may designate, from time to time, including the following:
a. President-Elect of the Oklahoma Bar Association;
b. President-Elect of the Oklahoma Bar Foundation;
c. Representative of Legal Aid Services of Oklahoma, Inc. selected by the Board of Directors;
d. Representative of Oklahoma Indigent Defense System selected by the Board of Directors;
e. Representative of Oklahoma Indian Legal Services selected by the Board of Directors;
f. Chair of OBA Access to Justice Committee;
g. Public Defender of Tulsa County;
h. Public Defender of Oklahoma County.
Section 5. OFFICERS OF THE COMMISSION. The Chair and Vice-Chair of the Oklahoma Access to Justice Commission shall be selected by the commissioners. The commissioners may select such other officers as they deem appropriate.
Section 6. COMPENSATION OF COMMISSIONERS AND MEMBERS. Commissioners and members, who do not otherwise qualify for reimbursement of travel and other reasonable expenses from their appointing authority, may be reimbursed for reasonable travel and other expenses by the Oklahoma Access to Justice Commission at the rate as fixed by the Oklahoma Supreme Court.
Section 7. STAFF. The Oklahoma Access to Justice Commission may be aided by the staff of the Oklahoma Bar Association. Such staff as assigned by the Oklahoma Bar Association shall be employees of the Oklahoma Bar Association and may assist the Oklahoma Access to Justice Commission when requested. The number of staff and the rate of compensation and benefits for such staff shall be determined by the Board of Governors of the Oklahoma Bar Association and be included in the annual budget approved by the Oklahoma Supreme Court. The Oklahoma Access to Justice Commission, from the funds it has available, may reimburse the Oklahoma Bar Association for staff compensation and benefits and other administrative expenses.
Section 8. ANNUAL BUDGET. All expenses and revenues of the Oklahoma Access to Justice Commission, except for staff and administrative expenses of the Oklahoma Bar Association, shall be used and expended in accordance with an annual budget, submitted to and approved by the Oklahoma Supreme Court.
Section 9. RULES OF THE COMMISSION. The Oklahoma Access to Justice Commission shall make and approve rules respecting its procedure and respecting all matters pertaining to its duties as set forth in section 1.